Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 1 of 13 PageID: 1



                   UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF NEW JERSEY
____________________________________
                                     :
MARILYN DiZENZO,                     : CIVIL ACTION
                                     : NO.
                        Plaintiff,   :
                                     :
v.                                   : COMPLAINT
                                     :
DWYER CONNELL & LISBONA,             :
                                     : JURY TRIAL DEMANDED
                        Defendant.   :
____________________________________:

       Plaintiff, Marilyn DiZenzo, residing at 82 Rosina Street, Woodland Park, NJ 07424, by

way of Complaint, states:

                                 NATURE OF THE ACTION

   1. This is an action to remedy unlawful discrimination and retaliation under the Americans

       with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq.; The Age Discrimination in

       Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq.; and the New Jersey Law Against

       Discrimination (“NJLAD”), N.J.S.A. §§ 10:5-1 et seq.

   2. Plaintiff is seeking damages to redress the injuries that she has suffered as a result of

       being discriminated against by Defendant, her employer, on the basis of her age and

       disability.

                                JURISDICTION AND VENUE

   3. This Court has original subject matter jurisdiction over this matter under 28 U.S.C. §

       1331 because it contains questions of federal law under the ADA and ADEA.

   4. This Court has supplemental jurisdiction over Plaintiff’s state law claims because those

       claims arise out of the same nucleus of operative fact as her federal law claims.


                                                 1
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 2 of 13 PageID: 2



  5. This Court has personal jurisdiction over Defendant because Defendant’s principal place

     of business or residence is within this District, Defendant regularly provides services to

     persons within this District, Defendant regularly conducts business within this District,

     and Defendant otherwise has made or established contacts within this District sufficient

     to permit the exercise of personal jurisdiction.

  6. Venue is proper under 28 U.S.C. § 1391(b)(1) and (2) because Defendant resides in this

     District and a substantial part of the events giving rise to Plaintiff’s claims took place in

     this district.

                                            PARTIES

  7. Plaintiff, Marilyn DiZenzo, is a seventy-year-old woman who resides at the above

     address; and was, at all relevant times, an employee of Defendant and entitled to

     protections under the ADA, ADEA and NJLAD.

  8. Defendant, Dwyer Connell and Lisbona, LLP (“DCL”) is a domestic limited liability

     partnership organized and existing under the laws of the State of New Jersey and

     maintains a principal place of business at 100 Passaic Avenue, Fairfield, NJ 07004; and

     was, at all relevant times, Plaintiff’s employer and subject to the ADA, ADEA and

     NJLAD.

                                            FACTS

  9. Around September 27, 1999, Defendant hired Plaintiff to serve as a secretary to multiple

     attorneys at its law firm.

  10. On December 31, 2017, Plaintiff broke her wrist. After meeting with her physicians, it

     was determined that Plaintiff would require a leave of absence to properly heal.


                                                2
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 3 of 13 PageID: 3



  11. On or around January 2, 2018, Defendant approved Plaintiff’s request for a leave of

     absence to ensure proper healing of her broken wrist, including a pending surgery to reset

     the bones.

  12. In preparation for her surgery, and as a result of a preexisting condition, Plaintiff’s

     physicians scheduled a Magnetic Resonance Imagining (“MRI”) to ensure she was fit to

     undergo surgery and to determine the nature of a lump previously found in her elbow.

  13. On the day of Plaintiff’s previously scheduled wrist surgery, Plaintiff’s physicians

     notified her that the MRI images showed that the mass they had detected in her elbow

     was, in fact, malignant.

  14. Plaintiff was diagnosed with Merkel Cell Carcinoma, a rare and extremely aggressive

     form of skin cancer.

  15. Upon further review of the diagnostic images, Plaintiff’s physicians determined that there

     was also lymph node involvement.

  16. Due to Plaintiff’s cancer diagnosis, her physicians determined that she was not fit for

     surgery of the wrist at that time.

  17. Plaintiff’s hand was placed in a cast through April 2018 to promote healing. This made it

     difficult for Plaintiff to complete dexterous tasks such as typing and writing.

  18. In February 2018, Plaintiff began regular cancer and immunotherapy treatment under the

     care of her oncologist.

  19. Plaintiff’s treatment included bi-weekly administration of Avelumab, an immunotherapy

     drug, which caused certain side effects, including nausea, fatigue, frequent urinary tract

     infections, depression and insominia.




                                                3
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 4 of 13 PageID: 4



  20. During the course of her leave, Plaintiff remained in communication with her office

     manager, Marcela Pellett, and they discussed Plaintiff’s imminent return to work. Ms.

     Pellett informed Plaintiff that she would need to bring proof of medical clearance to

     return to work.

  21. Prior to her return to work, Plaintiff informed Ms. Pellett that she would need critical

     cancer treatments on a bi-weekly basis through December 2018, which at times might

     conflict with her current work schedule.

  22. Plaintiff requested a reasonable accommodation—an adjustment to her work schedule—

     to attend her critical cancer treatment appointments while remaining employed by

     Defendant.

  23. Ms. Pellett informed Plaintiff that her request would not be a problem, and that Plaintiff

     could use her sick time, personal days, and four weeks of vacation time to attend her

     appointments as needed.

  24. Ms. Pellett told Plaintiff to obtain a letter from her doctor reflecting her need for a

     schedule change to accommodate her medical appointments.

  25. On or around May 14, 2018, after being cleared by her physicians, Plaintiff returned to

     work. Plaintiff brought with her proof of medical clearance from her physician and

     documentation reflecting her need for a schedule change to accommodate her ongoing

     appointments. Plaintiff provided all of the documentation that Ms. Pellett had requested

     in their previous conversations.

  26. However, when Plaintiff returned to work, Ms. Pellett seemed apprehensive about

     accommodating Plaintiff’s request, and warily advised Plaintiff that she had

     misunderstood Defendant’s vacation policy. Ms. Pellett stated that she had been advised



                                                 4
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 5 of 13 PageID: 5



      that, according to Defendant’s employee handbook, since Plaintiff was on leave from

      January through May, Plaintiff did not accrue vacation time and therefore did not have

      vacation time to use for her appointments. Ms. Pellett further stated that Plaintiff could

      use her five sick days and two personal days, and when that time was exhausted, they

      could discuss how Plaintiff could take the additional time needed for her appointments.

      Ms. Pellett additionally instructed Plaintiff to obtain a letter from her doctor reflecting

      this need, which Plaintiff did.

  27. On or around May 18, 2018, Defendant wrongfully terminated Plaintiff.

  28. Defendant wrongfully terminated Plaintiff because of her age and/or disability, and because of

      Plaintiff’s request for a reasonable accommodation.

  29. At all relevant times, Plaintiff’s productivity was high, she consistently performed well

      on the job, she enjoyed a good reputation in her occupation and was well respected by her

      coworkers, she had satisfactory work evaluations during her employment with Defendant,

      and at no time during her employment did she receive any written or oral complaints

      regarding her performance.

  30. Prior to being terminated, Plaintiff had no plans of retiring and would have kept working

      for Defendant into the indefinite future. Despite diligent efforts, Plaintiff has been unable

      to find reasonably similar employment.

  31. After terminating Plaintiff, Defendant retained a younger, less qualified individual who

      was not a member of Plaintiff’s protected classes.

  32. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded,

      victimized, embarrassed and emotionally distressed.




                                                   5
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 6 of 13 PageID: 6



  33. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

     continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

     compensation which such employment entails, and Plaintiff also suffered future

     pecuniary losses, emotional pain, humiliation, suffering, inconvenience, loss of

     enjoyment of life, and other non-pecuniary losses. Plaintiff has further experienced

     severe emotional and physical distress.

  34. As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

     knowledge of the law, Plaintiff demands Punitive Damages as against Defendant.

  35. Plaintiff claims a continuous practice of discrimination and claims continuing violations

     and makes all claims herein under the continuing violations doctrine.

  36. The above are just some examples, of some of the discrimination to which Defendant

     subjected Plaintiff.

  37. Defendant has exhibited a pattern and practice of not only discrimination but also

     retaliation.

                             COUNT I
                   DISABILITY DISCRIMINATION
    AMERICANS WITH DISABILITIES ACT (“ADA”), 42 U.S.C. §§ 12101 et seq.

  38. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

  39. Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I,

     Section 12112, Discrimination [Section 102] states: “(a) General rule. - No covered entity

     shall discriminate against a qualified individual on the basis of disability in regard to job

     application procedures, the hiring, advancement, or discharge of employees, employee

     compensation, job training, and other terms, conditions, and privileges of employment.”

                                               6
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 7 of 13 PageID: 7



  40. Under the McDonnell Douglas burden-shifting analysis, Plaintiff must establish a prima

      facie case for discrimination, namely that she (1) has a disability, (2) is a qualified

      individual, and (3) has suffered and adverse employment action (4) under circumstances

      giving rise to an inference of discrimination. Turner v. Hershey Chocolate USA, 440 F.3d

      604, 611 (3d Cir. 2006).

  41. Furthermore, it is well-settled law that, under the ADA, employers have an obligation to

      provide a reasonable accommodation for a disabled employee and that the failure to

      provide a reasonable accommodation to an employee’s known disability is a form of

      discrimination. 42 U.S.C. § 12112(b)(5)(A).

  42. It is undisputed that (1) Plaintiff’s cancer diagnosis qualifies as a disability; (2) Plaintiff’s

      nearly two decades of performance establish she was qualified; and (3) Plaintiff was

      terminated (4) a mere two weeks after requesting a reasonable accommodation related to

      her cancer diagnosis, and no more than four days following her return from a four-month

      disability leave for an unrelated wrist injury.

  43. Defendant cannot show a legitimate nondiscriminatory reason for its actions and any

      reasons proffered by Defendant for terminating Plaintiff’s employment are pretextual and

      can readily be disbelieved.

  44. Defendants engaged in an unlawful discriminatory practice by discriminating and

      retaliating against Plaintiff because of her disability and refusing the provide Plaintiff

      with a reasonable accommodation.

  45. As a result of Defendants’ violation of the ADA, Plaintiff has suffered damages,

      including, but not limited to: past and future lost wages, mental pain and suffering;

      humiliation; emotional distress; diminishment of career opportunity; harm to her business



                                                 7
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 8 of 13 PageID: 8



     reputation; loss of self-esteem; disruption to her family life; and other harm, pain and

     suffering, both tangible and intangible.

     WHEREFORE, Plaintiff demands judgment against Defendant for compensatory

  damages, including past and future damages for pay, bonuses, personal days, overtime,

  benefits, and emotional distress; consequential damages; punitive damages; attorneys’ fees;

  expert witness fees; costs of suit; interest; and all other relief deemed equitable and just.

                            COUNT II
                       AGE DISCRIMINATION
AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”), 29 U.S.C. §§ 621 et seq.

  46. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

  47. Plaintiff can prove discriminatory treatment under the ADEA by the same standard that is

     used to evaluate discrimination under Title VII, which requires Plaintiff to show (1) she

     is a member of the protected class; (2) she was qualified for the position; (3) she suffered

     an adverse employment action; (4) under circumstances giving rise to an inference of

     discrimination. Cutler v. Secretary of U.S. Affairs, 507 Fed Appex. 246, 249 (3d Cir.

     December 20, 2012) citing Brennan v. Metropolitan Opera Ass’n, Inc., 192 F.3d 310, 316

     (2d Cir. September 21, 1999).

  48. It is undeniable that Plaintiff falls within the protected class under the ADEA at the age

     of seventy (70) years old at the time of her termination. Plaintiff was qualified for the

     position, as she had served as an administrative assistant for over twenty years. Plaintiff

     suffered an adverse employment action under circumstances giving rise to an inference of

     discrimination when she was summarily fired without recourse or justification, less than a

     month after turning seventy years-old.

                                                8
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 9 of 13 PageID: 9



  49. Defendant cannot show a legitimate nondiscriminatory reason for its actions because it is

     clear from its own words and actions that the termination of Plaintiff and another

     employee, Mr. Gurkas—two of Defendant’s most senior support staff—was in fact an

     effort to remove elderly staff members rather than the younger remaining

     paralegals/secretaries. Any reasons proffered by Defendant for terminating Plaintiff’s

     employment are pretextual and can readily be disbelieved.

  50. Defendants engaged in an unlawful discriminatory practice by discriminating and

     retaliating against Plaintiff because of her age.

  51. As a result of Defendants’ violation of the ADEA, Plaintiff has suffered damages,

     including, but not limited to: past and future lost wages, mental pain and suffering;

     humiliation; emotional distress; diminishment of career opportunity; harm to her business

     reputation; loss of self-esteem; disruption to her family life; and other harm, pain and

     suffering, both tangible and intangible.

     WHEREFORE, Plaintiff demands judgment against Defendant for compensatory

  damages, including past and future damages for pay, bonuses, personal days, overtime,

  benefits, and emotional distress; consequential damages; punitive damages; attorneys’ fees;

  expert witness fees; costs of suit; interest; and all other relief deemed equitable and just.

                           COUNT III
                  DISABILITY DISCRIMINATION
NEW JERSEY LAW AGAINST DISCRIMINATION (“NJLAD”), N.J.S.A. 10:5-1 et seq.

  52. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

  53. Pursuant to the NJLAD, Defendant had a duty to maintain a work environment free of

     disability discrimination.

                                                9
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 10 of 13 PageID: 10



   54. Under the NJLAD, Plaintiff must establish a prima facie case for disability

       discrimination, namely that she (1) has a disability, (2) is a qualified individual, and (3)

       has suffered and adverse employment action (4) under circumstances giving rise to an

       inference of discrimination.

   55. Furthermore, it is well-settled law that, under the NJLAD, employers have an obligation

       to provide a reasonable accommodation for a disabled employee and that the failure to

       provide a reasonable accommodation to an employee’s known disability is a form of

       discrimination.

   56. It is undisputed that (1) Plaintiff’s cancer diagnosis qualifies as a disability; (2) Plaintiff’s

       nearly two decades of performance establish she was qualified; and (3) Plaintiff was

       terminated (4) a mere two weeks after requesting a reasonable accommodation related to

       her cancer diagnosis, and no more than four days following her return from a four-month

       disability leave for an unrelated wrist injury.

   57. Defendant cannot show a legitimate nondiscriminatory reason for its actions, and any

       reasons proffered by Defendant for terminating Plaintiff’s employment are pretextual and

       can readily be disbelieved.

   58. Defendants engaged in an unlawful discriminatory practice by discriminating and

       retaliating against Plaintiff because of her disability and refusing the provide Plaintiff

       with a reasonable accommodation.

   59. As a direct and proximate result of Defendants’ wrongful termination of Plaintiff,

       Plaintiff was deprived of her right to equal employment opportunities on the basis of her

       race/color/national origin/ancestry/nationality.




                                                  10
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 11 of 13 PageID: 11



   60. As a result of Defendants’ violation of the NJLAD, Plaintiff has suffered damages,

      including, but not limited to: past and future lost wages, mental pain and suffering;

      humiliation; emotional distress; diminishment of career opportunity; harm to her business

      reputation; loss of self-esteem; disruption to her family life; and other harm, pain and

      suffering, both tangible and intangible.

      WHEREFORE, Plaintiff demands judgment against Defendant for compensatory

   damages, including past and future damages for pay, bonuses, personal days, overtime,

   benefits, and emotional distress; consequential damages; punitive damages; attorneys’ fees;

   expert witness fees; costs of suit; interest; and all other relief deemed equitable and just.

                            COUNT IV
                      AGE DISCRIMINATION
 NEW JERSEY LAW AGAINST DISCRIMINATION (“NJLAD”), N.J.S.A. 10:5-1 et seq.

   61. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

   62. Pursuant to the NJLAD, Defendant had a duty to maintain a work environment free of

      age discrimination.

   63. Under the NJLAD, Plaintiff must establish a prima facie case for age discrimination,

      namely that she (1) is a member of a protected class based on age, (2) is a qualified

      individual, and (3) has suffered and adverse employment action (4) under circumstances

      giving rise to an inference of discrimination.

   64. It is undeniable that (1) Plaintiff falls within the protected class under the NJLAD at the

      age of seventy (70) years old at the time of her termination; (2) Plaintiff was qualified for

      the position, as she had served as an administrative assistant for over twenty years (3)

      Plaintiff suffered an adverse employment action when she was terminated (4) under

                                                 11
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 12 of 13 PageID: 12



        circumstances giving rise to an inference of discrimination when she was summarily fired

        without recourse or justification, less than a month after turning seventy years-old.

    65. Defendant cannot show a legitimate nondiscriminatory reason for its actions because it is

        clear from its own words and actions that the termination of Plaintiff and another

        employee, Mr. Gurkas—two of Defendant’s most senior support staff—was in fact an

        effort to remove elderly staff members rather than the younger remaining

        paralegals/secretaries. Any reasons proffered by Defendant for terminating Plaintiff’s

        employment are pretextual and can readily be disbelieved.

    66. Defendants engaged in an unlawful discriminatory practice by discriminating and

        retaliating against Plaintiff because of her age.

    67. As a result of Defendants’ violation of the NJLAD, Plaintiff has suffered damages,

        including, but not limited to: past and future lost wages, mental pain and suffering;

        humiliation; emotional distress; diminishment of career opportunity; harm to her business

        reputation; loss of self-esteem; disruption to her family life; and other harm, pain and

        suffering, both tangible and intangible.

        WHEREFORE, Plaintiff demands judgment against Defendant for compensatory

    damages, including past and future damages for pay, bonuses, personal days, overtime,

    benefits, and emotional distress; consequential damages; punitive damages; attorneys’ fees;

    expert witness fees; costs of suit; interest; and all other relief deemed equitable and just.

                                           JURY DEMAND

Plaintiff requests a jury trial on all issues to be tried.




                                                    12
Case 2:19-cv-12173-CCC-SCM Document 1 Filed 05/06/19 Page 13 of 13 PageID: 13



                             DEREK SMITH LAW GROUP, PLLC

                             /s/ Ian M. Bryson, Esquire
                             IAN M. BRYSON, ESQUIRE
                             1835 Market Street, Suite 2950
                             Philadelphia, PA 19103
                             (215) 391-4790
                             ian@dereksmithlaw.com
                             Attorneys for Plaintiff
Dated: May 6, 2019




                                      13
